Citation Nr: 1036345	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent 
for lumbar strain.

2.  Entitlement to an initial disability rating greater than 10 
percent for chronic radiculopathy, L5, left lower extremity.

3.  Entitlement to an initial disability rating greater than 10 
percent for chronic radiculopathy, L5, right lower extremity.

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to June 1992.
 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which increased the rating for the 
lumbar strain from 10 to 40 percent and assigned separate 10 
percent ratings for radiculopathy of the lower extremities.

It appears that the Veteran previously requested a Board hearing.  
In correspondence dated in February 2010, the Veteran withdrew 
his hearing request.  

The issues of entitlement to an increased rating for cervical 
radiculopathy, C5-C7; entitlement to service connection for nerve 
damage to the head secondary to chronic lumbar strain; and 
whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
acid reflux disease were first addressed in a supplemental 
statement of the case (SSOC) dated in March 2009; those issues 
were not previously addressed in a statement of the case (SOC).  
The Veteran did not submit a VA Form 9 or other document in lieu 
of that form.

The Board finds that the RO did not waive the time requirements 
for filing a substantive appeal.  The RO has not certified those 
issues for appeal or otherwise waived timely filing of a 
substantive appeal by adjudicating the claims after the issuance 
of the March 2009 SSOC.  Therefore, the RO has not waived the 
time requirements for filing a substantive appeal.  Further, the 
Veteran has not been lead to believe that an appeal has been 
perfected as to those claims; his representative presented 
argument only on the issue of the increased rating for the back 
disability.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In 
short, the issues of entitlement to an increased rating for 
cervical radiculopathy, C5-C7; entitlement to service connection 
for nerve damage to the head secondary to chronic lumbar strain; 
and whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for acid reflux disease have not been appealed to the 
Board. 

In June 2006 correspondence, the Veteran submitted a claim 
for entitlement to service connection for tinnitus and a 
left eye disorder.  In October 2006, the Veteran submitted 
a private treatment record showing a left knee disorder 
secondary the Veteran's service-connected lumbar spine 
disorder.  In April 2007 correspondence, the Veteran is 
essentially claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for left ear hearing 
loss.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  They are 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hearing loss 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar strain, even with consideration of the 
Veteran's complaints of pain, does not cause unfavorable 
ankylosis of the entire thoracolumbar spine.  The Veteran has not 
had any incapacitating episodes as a result of intervertebral 
disc syndrome.  

2.  The Veteran's chronic radiculopathy, L5, lower extremities is 
manifested by subjective complaints subjective complaints of 
shooting pains coming from the hips and towards the legs, 
alternating with a tingling sensation with confirmation of 
radiculopathy on electrodiagnostic testing.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5237 
(2009).

2.  The criteria for an initial disability rating greater than 10 
percent for chronic radiculopathy, L5, left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8599-
8521 (2009).  

3.  The criteria for an initial disability rating greater than 10 
percent for chronic radiculopathy, L5, right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8599-
8521 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected lumbar strain and 
associated chronic radiculopathy, L5, lower extremities are more 
disabling than currently evaluated.  Service treatment records 
show that the Veteran complained of low back pain on several 
occasions during military service.  He first complained of low 
back pain in November 1987 and the assessment was minor low back 
pain.  In May 1990 the Veteran fell three and a half feet down a 
flight of stairs and was diagnosed with myofascial back pain.  In 
April 1992 the Veteran complained of back pain for the past five 
years.  The assessment was low back pain, musculoskeletal in 
nature.  The Veteran submitted an initial claim for service 
connection for a low back disorder in May 2000.  He was afforded 
a VA examination in April 2002 and by rating decision dated in 
February 2003, the RO granted service connection for chronic 
lumbar strain and assigned a 10 percent disability rating 
effective May 4, 2000, the day of the Veteran's claim.    

The Veteran filed a claim for an increased rating in June 2006.  
He was afforded a VA spinal and joints examinations in July 2006.  
In the November 2006 rating action on appeal, the RO increased 
the Veteran's disability rating for the low back strain from 10 
percent disabling to 40 percent disabling effective June 20, 
2006, the date of the Veteran's claim for an increased rating.  
The RO also granted service connection and assigned separate 10 
percent disability ratings for chronic radiculopathy, L5, left 
and right lower extremities, also effective from June 20, 2006.  
In a December 2006 notice of disagreement the Veteran indicated 
that his back disorder was more disabling than currently 
evaluated.  The Veteran was subsequently afforded another VA 
spinal examination as well as a VA peripheral nerve examination 
in May 2007.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Staged or separate ratings for separate periods of time may be 
assigned based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 
that pain as a factor must be considered in the evaluation of a 
joint disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

The Veteran's low back strain is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  
Under DC 5237 a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is appropriate for 
favorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Under this code, a 40 percent disability evaluation is warranted 
for incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; and 
a 60 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

The Veteran's chronic radiculopathy, L5, lower extremities is 
rated under 38 C.F.R. § 4.124a, DC 8599-8521 on the basis of 
moderate paralysis of the external popliteal nerve (common 
peroneal).  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99."

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of the 
particular nerve.  Under DC 8521 a 10 percent disability rating 
is warranted when there is evidence of mild incomplete paralysis, 
a 20 percent disability rating is warranted when there is 
evidence of moderate incomplete paralysis, a 30 percent 
disability rating is warranted when there is evidence of severe 
incomplete paralysis, and a 40 percent disability rating is 
warranted when there is evidence of complete paralysis of the 
nerve with foot drop and slight droop of the first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers the entire dorsum of the 
foot and toes.  See 38 C.F.R. § 4.124, DC 8521.  

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120.  The words "slight," 
"moderate" and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Relevant Evidence

Evidence relevant to the level of severity of the Veteran's low 
back strain includes VA spinal examinations dated in July 2006 
and May 2007.  During the July 2006 VA examination, the Veteran 
complained of on and off moderate low back pain since 1987.  He 
indicated that he consults his physician regularly and underwent 
physical therapy several times until the previous year.  He 
indicated that he took Acetaminophen one to two times per day 
with fair results and no side effects.  He reported several back 
flare-ups lasting several hours which occurred weekly and were 
severe.  During the flare-ups he had difficulty in standing and 
walking with additional loss of motion of 10 to 20 degrees.  
Precipitating and aggravating factors included walking, 
especially uphill, bending, and twisting.  Other precipitating 
and aggravating factors included lifting objects and prolonged 
sitting or standing.  Alleviating factors included medication and 
rest.  He also complained of occasional numbness on both feet as 
well as mild fatigue, decreased motion, stiffness, weakness, and 
spasm.  Pain occurred daily in the low back and was moderate in 
nature.  The pain radiated to the posterior aspects of the thighs 
and legs.  The pain was both sharp and dull.  The Veteran was 
able to walk 1/4 of a mile.  The examiner noted that this was not 
an examination for intervetebral disc syndrome.  

On physical examination, the Veteran had normal posture and head 
position.  There was symmetry in appearance.  Gait was antalgic 
and slightly impaired.  There were no abnormal spinal curvatures 
with the exception of mild lumbar flattening.  There was no 
ankylosis of the spine.  There was no objective evidence of 
cervical sacrospinalis with the exception of mild pain with 
motion.  There was no objective evidence of thoracic 
sacrospinalis with the exception of mild spasm, pain with motion, 
and tenderness.  There was no objective evidence of lumbar 
sacrospinalis with the exception of moderate spasm and pain with 
motion and mild tenderness.

Active and passive range of motion testing revealed the 
following: flexion from 0 to 50 degrees with pain at 20 degrees; 
extension from 0 to 20 degrees with pain at 10 degrees; left 
lateral flexion from 0 to 20 degrees with pain at 10 degrees; 
right lateral flexion from 0 to 20 degrees with pain at 10 
degrees; left lateral rotation from 0 to 20 degrees with pain at 
10 degrees; and right lateral rotation from 0 to 20 degrees with 
pain at 10 degrees.  Range of motion testing on repetitive use 
revealed the following:  flexion to 30 degrees; extension to 10 
degrees; left lateral flexion to 15 degrees; right lateral 
flexion to 15 degrees; left lateral rotation to 15 degrees; and 
right lateral rotation to 15 degrees.  

Muscle tone examination was normal.  Detailed sensory examination 
revealed pain (prick) and light touch of the left and right lower 
extremities to be impaired.  There was no location of abnormal 
sensation.  Detailed reflex examination was normal.  Lasegue's 
Sign was positive on both sides.  

X-ray examination of the lumbar spine revealed straightening of 
the lumbar lordosis denoting muscular spasticity and 
electrodiagnostic testing revealed electrophysiologic findings of 
chronic and bilateral L5 radiculopathies.  The Veteran denied any 
incapacitating episodes in the last 12 months.  

The diagnosis was low back strain, straightening of the lumbar 
lordosis due to muscular spasticity, and chronic radiculopathies, 
L5, bilateral.  The examiner noted that the Veteran was not 
employed but that, if he was, there would be a moderate to severe 
restriction on occupation effect.  The examiner noted that the 
Veteran's low back disorder resulted in anywhere from a mild to 
moderately severe effect on his daily activities.  

During the May 2007 VA spinal examination, the Veteran reiterated 
his complaints of low back pain since 1987 and indicated that his 
back pain was getting progressively worse.  The Veteran was 
taking several pain medications with fair treatment and 
occasional side effects including heartburn and regurgitation.  
The Veteran also reported that he had been undergoing physical 
therapy two times per week for the last seven months and was 
having a home massage in the morning and before sleeping at 
night.  The Veteran denied a history of hospitalization or 
surgery.  He complained of on and off numbness in both upper and 
lower extremities.  There was a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain.  The location of 
the pain was the back of the neck and low back and the onset of 
pain was anytime.  The pain was sharp, moderate to severe, 
constant, and occurred daily.  There was radiation of the pain in 
both the upper and lower extremities and the pain was sharp.  
There were flare-ups of the spinal disorder which were severe and 
occurred weekly lasting for hours.  Precipitating factors 
included any prolonged position (walking, standing, sitting, 
lying), and alleviating factors included TENS (transcutaneous 
electrical nerve stimulation), medicine, massage, and change of 
position.  The Veteran complained of difficulty moving his neck 
and low back, difficulty in standing, and walking and additional 
loss of motion of 20 degrees.  He used a cane and a brace and was 
unable to walk more than a few yards.  He used a low back brace 
as needed, especially during long trips, and was not using a neck 
or cervical brace.  

On physical examination, there was no objective evidence of 
cervical sacrospinalis with the exception spasm, pain with 
motion, and tenderness.  There was no objective evidence of 
thoracic sacrospinalis with the exception spasm, guarding, pain 
with motion, and tenderness.  However, the examiner noted that 
the muscle spasm, localized tenderness, and guarding was not 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  

Inspection of the spine revealed straightening of the lumbar and 
cervical lordosis. There was no symmetry in appearance and gait 
was antalgic and slightly to moderately impaired.  Abnormal 
spinal curvatures included lumbar flattening.  There was no 
cervical spine ankylosis and no thoracolumbar spine ankylosis.

Active and passive range of motion testing of the thoracolumbar 
spine revealed the following: flexion from 0 to 40 degrees with 
pain at 20 degrees; extension from 0 to 15 degrees with pain at 0 
degrees; left lateral flexion from 0 to 15 degrees with pain at 0 
degrees; right lateral flexion from 0 to 15 degrees with pain at 
0 degrees; left lateral rotation from 0 to 15 degrees with pain 
at 0 degrees; and right lateral rotation from 0 to 15 degrees 
with pain at 0 degrees.  Range of motion testing on repetitive 
use revealed the following:  flexion to 30 degrees; extension to 
10 degrees; left lateral flexion to 10 degrees; right lateral 
flexion to 10 degrees; left lateral rotation to 10 degrees; and 
right lateral rotation to 10 degrees.  

Lasegue's Sign was positive on both sides.  X-ray examination of 
the lumbar spine revealed straightening of the lumbar lordosis 
denoting muscular spasticity  


The diagnosis was chronic low back strain, straightening of the 
lumbar lordosis due to muscular spasticity.  The examiner noted 
that the Veteran was not employed but that, if he was, there 
would be a moderate to severe restriction on occupation effect.  
The examiner noted that the Veteran's low back disorder resulted 
in anywhere from a mild to moderately severe effect on his daily 
activities.  
 
During the May 2007 VA peripheral nerves examination the Veteran 
complained of sharp pains from the lower back since 1994 which 
were chronic and gradual.  He also complained of shooting pains 
coming from the hips and towards the legs, alternating with a 
tingling sensation.  The Veteran claimed that he took analgesics, 
which offered some relief.  The pain was intermittent and he 
experienced remissions.  The current treatment was medication.  
There was no history of hospitalization or surgery, trauma to the 
nerve, or neoplasm.  

Peripheral nerve symptoms involved both of the lower extremities 
and resulted in weakness and pain.  Motor, sensory function, and 
detailed reflex examinations were normal.  There was no muscle 
atrophy present, no abnormal muscle tone or bulk, no tremors, 
tics, or other abnormal movements, no affect on any joint 
function, and gait and balance were normal.  

The examination report noted a prior June 2006 EMG-NCV which 
showed "[t]here is electrophysiologic findings of chronic and 
bilateral L5 radiculopathies."  It was also noted that a May 
2007 EMG-NCV showed the following findings:  "consider cervical 
radiculopathy, left affecting nerve roots C5-6 with more 
involvement of the C6-7 roots with mild to moderate acute partial 
denervation changes and some minimal chronic denervation.  Also a 
left lumbar radiculopathy affecting the nerve roots 14-5 is 
considered."  

The examiner noted that the Veteran had been unemployed for the 
past two to five years due to his low back and knee pains.  The 
diagnoses were radiculopathy, C5-C7, chronic, left and 
radiculopathy, L4-L5, chronic left.  The problem associated with 
the diagnosis was sharp pains from the lower back.  The examiner 
indicated that there was nerve dysfunction but that paralysis was 
absent.  Neuritis and neuralgia were both present.  The examiner 
also indicated that there was no effect on the Veteran's usual 
daily activities as he was unemployed.      

Also of record are VA outpatient treatment records dated through 
January 2009 and private treatment records dated through June 
2007 which include similar findings regarding the low back.  

Analysis

1.	 Lumbar Strain

Given the evidence of record, the Board finds that a disability 
rating greater than 40 percent is not warranted for the Veteran's 
lumbar strain under the schedular criteria.  The Veteran's range 
of motion does not meet the criteria for a 50 percent rating 
under DC 5237 as there is no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  Even considering the additional 
loss of motion due to pain or repetitive movement, the Veteran 
still has range of motion of the spine; ankylosis is not shown.  
DeLuca.  

As for an increased rating based on incapacitating episodes due 
to intervertebral disc syndrome, there is no evidence of any 
incapacitating episodes relating to intervertebral disc syndrome 
during the past 12 months.  During the July 2006 VA examination 
the Veteran specifically denied any such incapacitating episodes 
and there is no evidence, lay or medical, suggesting that there 
has been physician prescribed bed rest.  Thus, a disability 
rating greater than 40 percent under either DC 5237 or DC 5243 is 
not warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to the 
Veteran's back disorder.   

Finally, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable diagnostic 
code.  Because there are specific diagnostic codes to evaluate 
injuries to the spine, consideration of other diagnostic codes 
for evaluating the disability is not appropriate.  See 38 C.F.R. 
§ 4.20.  Accordingly, the Board finds that a 40 percent rating is 
the appropriate evaluation in this case and that the degree of 
impairment resulting from the service-connected lumbar strain in 
this case does not more nearly approximate the next higher 
rating.  

2.	 Chronic radiculopathy, L5, lower extremities

A review of the evidence discloses that the Veteran's service-
connected chronic radiculopathy, L5, lower extremities is 
generally manifested by subjective complaints of shooting pains 
coming from the hips and towards the legs, alternating with a 
tingling sensation.  However, despite the Veteran's repeated 
complaints, there are no findings which more closely approximate 
moderate incomplete paralysis of the nerve.  The VA spinal 
examination report dated in July 2006 noted normal muscle 
strength and normal reflex examination.  The VA peripheral nerves 
examination report dated in May 2007 noted normal motor 
examination, normal sensory function, and normal reflex 
examination.  Furthermore, the May 2007 VA peripheral nerves 
examination report showed that there was no muscle atrophy 
present, no abnormal muscle tone or bulk, no tremors, tics, or 
other abnormal movements, no affect on any joint function, and 
gait and balance were normal.  Therefore, there is no reasonable 
basis to conclude that the Veteran's peripheral neuropathy of the 
lower extremities is productive of any more than mild impairment.  
Accordingly, under all diagnostic codes potentially pertinent to 
his disability there is no basis for a rating in excess of 10 
percent for the Veteran's chronic radiculopathy, L5, lower 
extremities.

Extraschedular Consideration

The record shows that the Veteran is not currently employed due, 
in part, to his service-connected lumbar spine disorder and 
associated chronic radiculopathy, L5, lower extremities.  As 
such, the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the veteran's disability 
picture is adequately contemplated by the rating schedule.  Id.  
If not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to exist, 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected lumbar 
strain and associated chronic radiculopathy, L5, lower 
extremities.  The competent medical evidence of record shows that 
his lumbar strain is primarily manifested by pain, tenderness and 
limitation of motion and the associated chronic radiculopathy, 
L5, lower extremities are primarily manifested by pain and 
tingling.  The applicable diagnostic codes used to rate the 
Veteran's lumber strain provide for ratings based on limitation 
of motion.  Furthermore, the effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The 
applicable diagnostic codes used to rate the Veteran's chronic 
radiculopathy, L5, lower extremities provide for ratings based on 
pain and tingling.  Furthermore, the Veteran is already in 
receipt of a total disability rating based on individual 
unemployability.  The effects of the Veteran's lumbar strain and 
associated chronic radiculopathy, L5, lower extremities have been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary at 
this time. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, substantially compliant notice was sent in July 
2006, September 2008, and September 2009 letters and the claim 
was readjudicated in an April 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  While the July 2006 and May 2007 VA examiners 
did not have access to the claims file at the time of the 
examinations, the Board notes that the examiners reported the 
Veteran's pertinent history and made all other necessary findings 
regarding the lumbar strain and, as such, these examination 
reports are adequate for rating purposes.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 40 percent for lumbar strain is 
denied.  

An initial disability rating greater than 10 percent for chronic 
radiculopathy, L5, left lower extremity is denied.

An initial disability rating greater than 10 percent for chronic 
radiculopathy, L5, right lower extremity is denied.


REMAND

The Veteran initially filed a claim for service connection for 
hearing loss in June 2006 along with an undated private 
audiological examination report which showed mild hearing loss in 
the right ear and severe hearing loss in the left ear.  The RO 
denied this claim on a direct basis by rating decision dated in 
November 2006.  In April 2007, the Veteran submitted a statement 
indicating that his hearing loss was due to nerve damage 
associated with his service-connected lumbar spine disorder as 
well as an allergic reaction to the medication, Isosorbide, 
prescribed by a VA doctor.  VA treatment records confirm that the 
Veteran was prescribed Isosorbide in February 2006.  In a May 
2007 SSOC, the RO addressed the Veteran's contention that the 
hearing loss was related to the Isosorbide but did not address 
the Veteran's contention that the hearing loss was related to the 
Veteran's service-connected nerve damage or any other service-
connected disorder.  In a May 2010 Informal Hearing Presentation, 
the Veteran's representative again reiterated the theory that the 
Veteran's hearing loss is related to an allergic reaction for 
Isosorbide in combination with the Veteran's service-connected 
cervical and lumbar neurological disabilities.  

Also, review of the record shows that notice sent in connection 
with the claim for entitlement to service connection for hearing 
loss is deficient.  A July 2006 letter notified the Veteran of 
the requirements for obtaining service connection on a direct 
basis but did not address the requirements for obtaining service 
connection on a secondary basis.  Corrective notice should be 
provided on remand.  

Given the Veteran's assertion that his hearing loss is the result 
of this service-connected neurological disabilities, the Veteran 
should be afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice 
informing him of the requirements for 
establishing entitlement to service 
connection for hearing loss on a 
secondary basis.  

2.  Schedule the Veteran for an 
appropriate VA audiological examination 
to determine the current nature and 
likely etiology of his hearing loss and 
the relationship, if any, between this 
disorder and the Veteran's service-
connected neurological disorders.  The 
claims file must be made available to 
the examiner for review.  

Based on the examination and review of 
the record, the examiner is requested to 
express an opinion as to the following:  

a) Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any currently 
diagnosed hearings loss was caused by 
his service-connected neurological 
disorders?

(b) Is it at least as likely as not 
that the Veteran's service-connected 
neurological disorders aggravated any 
currently diagnosed hearing loss?

The examiner is informed that 
aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent possible, the approximate level 
of hearing loss disability present 
(i.e., a baseline) before the onset of 
the aggravation. 

Complete rationale for any opinion 
expressed should be provided.    

3.  After the development requested 
above has been completed to the extent 
possible, readjudicate the appellant's 
claim.  If any benefit sought continues 
to be denied, issue an SSOC to the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


